Citation Nr: 0614115	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
January 1969 rating decision that reduced the evaluation of 
the veteran's encephalitis residuals from 100 percent to 30 
percent, effective November 25, 1968.

2.  Entitlement to an effective date prior to May 1, 2001, 
for the grant of entitlement to a total disability evaluation 
for compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The earlier effective date claim is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The January 1969 rating decision, which reduced the 
evaluation of encephalitis residuals from 100 percent to 30 
percent, effective November 25, 1968, was supportable by the 
evidence then of record and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The January 23, 1969, rating decision that reduced the 
evaluation of encephalitis residuals from 100 percent to 30 
percent does not contain clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is inapplicable to 
claims of CUE in either an RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claims that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc) (holding that CUE motion is not claim for benefits and 
that VCAA definition of claimant cannot encompass person 
seeking revision of final decision based on CUE).  

In a January 1969 rating decision, the RO reduced the 
evaluation of encephalitis residuals from 100 percent to 30 
percent, effective November 25, 1968.  The veteran was 
notified of this determination and of his appellate rights by 
letter dated February 14, 1969, and he did not appeal.  
Accordingly, the January 1969 determination by the RO is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2005).

The law provides that previous determinations that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A.  
Where evidence establishes such error, however, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied.  Id.  CUE is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id. at 314.  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
error must be one that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  See Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (explaining that 
to prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).  To simply claim CUE on the basis that 
previous adjudication had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In this case, the RO in July 1968 granted entitlement to 
service connection for encephalitis residuals and assigned a 
temporary convalescent rating of 100 percent, effective May 
25, 1968.  Based on the findings of a VA examination 
conducted on November 21, 1968, the RO in January 1969 
reduced the evaluation of encephalitis residuals from 100 
percent to 30 percent, effective November 25, 1968.  This 
reduction was made pursuant to the RO's application of 
38 C.F.R. § 4.28, Convalescent Ratings from Date of Discharge 
(1969).  The assigned effective date for the reduction 
allowed the 100 percent evaluation to remain in effect for 
exactly six months.   

The version of 38 C.F.R. § 4.28, extant at the time of the 
January 1969 rating decision reads, in pertinent part:

Note (1):  The above ratings are applicable for a 
definite period, 6 months from the date of 
discharge from the service, provided, however, 
that the 100 percent rating, but not the 50 
percent rating, may be extended upon examination 
near the expiration of this period, disclosing 
persistence of disabling symptoms or active 
disease or unhealed injury, for a further period 
of 6 months only; provided, further, that 
reduction or discontinuance of ratings authorized 
herein will be in order prior to the expiration 
of the 6-month period, in the event reports of 
earlier examination or hospitalization disclose 
material improvement, absence of or recovery from 
the active disease or injury. . . .

Id.

The veteran's primary contention is that CUE exists because 
the VA examination on November 21, 1968, was conducted prior 
to the expiration of the six-month period assigned for the 
temporary convalescent rating.  However, the pertinent 
regulation extant at the time of the January 1969 rating 
decision, cited above, does not preclude VA examination 
earlier than six months after service separation in 
prestabilization cases.  In fact, the examination was 
conducted within days of the expiration of the six-month 
period, as contemplated by the regulation in effect at that 
time, which discussed reevaluation in light of "examination 
near the expiration" of the six-month period.  Id.  The 
Board notes that while the current version of 38 C.F.R. 
§ 4.28 prohibits examination earlier than six months post-
service, the current version is inapplicable to this case 
because a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell at 314.  

In a June 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran insisted that he did not attend a VA 
examination on November 21, 1968.  The veteran has 
effectively argued that the RO did not rely on the correct 
and relevant facts when it rendered its decision to reduce 
the evaluation to 30 percent.  This argument is wholly 
without merit, as the record contains a detailed and signed 
examination report that clearly identifies the veteran and 
his specific disabilities.  There is nothing in the record, 
which is contemporaneous with the January 1969 decision, to 
suggest that the RO relied on incorrect medical evidence 
prior to rendering its January 1969 decision. 

Finally, there are comments from the veteran found throughout 
the record in which he asserts that the severity of his 
disability has never decreased since service separation.  To 
the extent that these statements can be construed as a CUE 
argument, it is unpersuasive because it essentially amounts 
to an assertion that the RO improperly weighed and evaluated 
the evidence.  This can never rise to the stringent 
definition of CUE.  See Fugo at 43-44. 

Accordingly, the RO's January 1969 decision to reduce the 
evaluation of encephalitis residuals from 100 percent to 30 
percent was supportable by the evidence then of record and 
was consistent with the applicable law and regulations extant 
at that time. 


ORDER

The January 1969 rating decision, which reduced the 
evaluation of encephalitis residuals from 100 percent to 30 
percent, effective November 25, 1968, was not clearly and 
unmistakably erroneous, and the appeal is denied.


REMAND

VA has not satisfied the notice requirements for the claim of 
entitlement to an earlier effective date for the grant of a 
TDIU.  Prior to the award of a TDIU, the veteran was not 
provided a duty to notify letter for the issue of entitlement 
to a TDIU.  A December 2003 duty to notify letter identifies 
the issue of an earlier effective date for TDIU, but notifies 
the veteran of what the evidence must show for an increase 
rating.  Furthermore, although the record also contains a 
duty to notify letter from the RO to the veteran dated in 
November 2005, which purportedly addresses earlier effective 
date claims involving an assignment of a TDIU, this letter 
does not satisfy the notice requirements.  A review of the 
letter reveals the veteran was notified of what the evidence 
must show to establish entitlement to an earlier effective 
date for service connection.  See Hurd v. West, 13 Vet. App. 
449 (2000) (noting that a TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claim for 
entitlement to an earlier effective date 
for the assignment of his TDIU award.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005).  
In this regard, the veteran should be 
provided a notice letter and specifically 
told of the information or evidence he 
needs to submit to substantiate his claim, 
as well as the information or evidence 
that VA will obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159.

2.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


